                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                    Case No. 19-cv-06283
              Plaintiff,
                                                    Judge Elaine E. Bucklo
v.
                                                    Magistrate Judge Susan E. Cox
74WK STORE, et al.,

              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiff H-D U.S.A.,

LLC (“Harley-Davidson” or “Plaintiff”) hereby dismisses this action with prejudice against the

remaining Defendant:

                   Defendant Name                                     Line No.
                   A Outdoor Store                                       2

With this dismissal, the above-captioned case can be terminated.



Dated this 22nd day of January 2020.        Respectfully submitted,


                                            /s/ RiKaleigh C. Johnson
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            RiKaleigh C. Johnson
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            rjohnson@gbc.law

                                            Counsel for Plaintiff H-D U.S.A., LLC
